Citation Nr: 0730872	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-40 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
left shoulder rotator cuff tear residuals.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran had active service from March 1977 to February 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for left 
shoulder rotator cuff tear residuals.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic left shoulder rotator cuff 
tear residuals, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the veteran's claim without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a chronic post-operative 
left shoulder disorder to include rotator cuff tear residuals 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  In November 2002, the RO denied service connection for 
left shoulder rotator cuff tear residuals.  In December 2002, 
the veteran was informed in writing of the adverse decision 
and his appellate rights.  The veteran did not submit a 
notice of disagreement with the decision.  

2.  The documentation received since the November 2002 RO 
decision is relevant and probative of the issue at hand.  
CONCLUSION OF LAW

The November 2002 RO decision denying service connection for 
left rotator cuff tear residuals is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for left rotator cuff tear 
residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in January 2003 and February 2004 
which informed him of the evidence generally needed to 
support a claim for service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for left shoulder rotator cuff 
tear residuals.  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for left 
shoulder rotator cuff tear residuals given the favorable 
resolution below.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2007).  

A.  Prior RO Decision

In November 2002, the RO denied service connection for left 
shoulder rotator cuff 


tear residuals as a VA examiner determined that it was "not 
as least as likely as not that your left shoulder condition 
is secondary to or aggravated by your service-connected right 
shoulder condition."  The veteran was informed in writing of 
the adverse decision and his appellate rights in December 
2002.  He did not submit a notice of disagreement with the 
decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to a chronic left shoulder disorder.  A 
November 2001 VA magnetic resonance imaging study of the left 
shoulder revealed findings consistent with a rotator cuff 
tendon tear.  Clinical documentation from Mercy Hospital and 
Medical Center dated in June 2002 relates that: the veteran 
presented a history of having sustained an industrial left 
shoulder injury in 2000 or 2001; was diagnosed with a left 
rotator cuff tear; and underwent an arthroscopic left rotator 
cuff tear repair.  The report of a September 2002 VA 
examination for compensation purposes states that the veteran 
reported having sustained an April 2000 left shoulder injury 
when he pulled a wet sheet while working at a laundry 
facility.  He underwent a June 2002 left rotator cuff repair.  
The veteran was diagnosed with a left shoulder rotator cuff 
tear, post-arthroscopic decompression, and extensive 
debridement.  The VA examiner opined that "it is not at 
least as likely as not that the left shoulder condition is 
secondary to or aggravated by the service-connected right 
shoulder."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the November 2002 RO decision 
denying service connection for left rotator cuff tear 
residuals consists of VA clinical and examination 
documentation, private clinical documentation, the transcript 
of an August 2004 hearing on appeal, and written statements 
from the veteran.  An April 2003 written statement from 
William A. Heller, M.D., advances that:

I would state for the record that the 
left shoulder injury consisted of a 
rotator cuff tear.  It is possible that 
the left shoulder injury was aggravated 
by inability to use the right arm due to 
a concomitant right shoulder rotator cuff 
tear.  I am unable to state definitively 
what the cause was of the rotator cuff 
tears, but certainly inability to use one 
arm does result in over-compensation by 
the opposite arm which may result in an 
overuse syndrome.

The Board finds that Dr. Heller's April 2003 written 
statement constitutes new and material evidence in that it is 
of such significance that it raises a reasonable possibility 
of substantiating the veteran's claim.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for left shoulder rotator 
cuff tear residuals is reopened.  




ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for left shoulder rotator cuff tear 
residuals is granted. 


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic 
post-operative left shoulder disorder to include rotator cuff 
tear repair residuals is to be determined following a de novo 
review of the entire record.  

The report of the September 2002 VA examination for 
compensation purposes states that the examiner opined that 
"it is not at least as likely as not that the left shoulder 
condition is secondary to or aggravated by the 
service-connected right shoulder."  Unfortunately, the VA 
physician advanced no evidentiary support for his bare 
conclusion.  Dr. Heller's April 2003 written statement 
conveys that the veteran's left shoulder rotator cuff tear 
may be etiologically-related to his right shoulder rotator 
cuff tear.  Service connection is currently in effect for 
right clavicular fracture residuals with right shoulder 
impingement syndrome.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given these facts, the Board concludes that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic post-operative 
left shoulder disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left shoulder disorder had its 
onset during active service; is in any 
other way causally related to active 
service; and/or is etiologically related 
to and/or has increased in severity 
beyond its natural progression secondary 
to the veteran's service-connected 
disabilities. 

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the issue of service 
connection for a chronic post-operative 
left shoulder disorder to include rotator 
cuff tear residuals on a de novo basis 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2007) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


